Title: From Thomas Jefferson to Fremyn de Fontenille, 24 October 1787
From: Jefferson, Thomas
To: Fontenille, Fremyn de



Monsieur
à Paris ce 24. Octobre

Ayant eté obligé d’etre a Versailles tout[e la journée] d’hier, je n’ai pu repondre à la premiere lettre que v[ous m’avez] fait l’honneur de m’ecrire, et je viens de recevoir la [seconde] ce matin. Je vous fais mille remerciments de vos attentions. Je me trouve tellement occupé que je ne pourrai pas aller au Mont Valerien cette semaine, et pour le Vendredi particulierement j’ai un rendezvous d’affaires avec Monsieur le Comptroleur general. Mais j’oserai vous proposer, au lieu de notre diné au mont Valerien, un diné chez moi le Vendredi, avec Monsieur le Begue, dont je serai charmé de faire la connoissance. Si vous me ferez la grace de le prier de me faire cette honneur là, je vous en serai bien obligé. Nous dinerons en petit comité, à trois heures, et je prierai Monsieur le chevalier du Portail d’etre de la partie. J’ai l’honneur de le connoitre beaucoup, de l’estimer autant, et de temoigner le cas qu’on a fait de lui, de ses talens, et de ses services en Amerique. Je vous fais bien des remerciments Monsieur de l’obligeante offre de votre paravent; c’est une preuve de votre bonté, et un sacrifice de votre part dont je ne peux pas me permettre de profiter, et d’autant moins que j’irai très rarement à Mont valerien pendant l’hyver. J’oserai me flatter de la permission de Monsieur le Begue de l’attendre à diner içi, le Vendredi, et de vous le meme, Monsieur, et j’ai l’honneur d’etre
